EXHIBIT 99.1 FOR IMMEDIATE RELEASENOVEMBER 8, 2010 TANDY LEATHER FACTORY REPORTS Q3 2% YEAR OVER YEAR FORT WORTH, TEXAS – Tandy Leather Factory, Inc. (NASDAQ: TLF) today reported financial results for the third quarter of 2010.Consolidated net income for the quarter ended September 30, 2010 was $594,000 compared to consolidated net income of $553,000 for the third quarter of 2009, an increase of 7%.Fully diluted earnings per share for the quarter were $0.06, compared to $0.05 in the third quarter of last year.Total sales for the quarter ended September 30, 2010 were $13.6 million, up 8% from $12.7 million in the third quarter last year. Consolidated sales for the nine months ended September 30, 2010 were $42.6 million, up 9% from the 2009 first nine month sales of $38.9 million.Consolidated net income for the first three quarters of 2010 was up 29% at $2.6 million or $0.25 per fully-diluted share versus $2.0 million or $0.19 per fully-diluted share in the comparable period last year. Sales in the Retail Leathercraft segment, which consists of the Tandy Leather stores, increased $768,000 in the third quarter, a 12% improvement over last year's third quarter.Seventy-six stores comprised Tandy Leather's retail operations on September 30, 2010, compared to seventy-five retail stores a year ago.For the first nine months of 2010, Retail Leathercraft’s sales increased $2.9 million, or 15%, over the first nine months of 2009.Second quarter sales for the Wholesale Leathercraft segment, which consists of the Leather Factory wholesale stores and national account group, were up 2% or $136,000 from the same quarter last year.For the first nine months of 2010, Wholesale Leathercraft’s sales were up $573,000, or 3%, from the same period in 2009.International Leathercraft reported a sales increase of 21%, or $73,000, compared to the third quarter of 2009.For the year, International Leathercraft’s sales were up 27%, or $252,000, over the same period last year. Consolidated gross profit margin for the current quarter was 60.0%, a slight improvement from 59.7% for the third quarter of 2009.For the first three quarters, consolidated gross profit margin for the current year was 60.8%, increasing from last year's gross profit margin of 59.1%.Consolidated operating expenses rose approximately 5% for the quarter and 9% for the year, increasing $371,000 in the current quarter and $1.8 million for the first nine months over the same periods a year ago.For the third quarter, the significant increases in expenses occurred in freight out and credit card fees, both of which are related to the sales increase.Legal fees are also up due to an increase in trademark registrations in foreign countries. Employee compensation and benefits are up as well due to the addition of several regional managers to our store management team.For the year, expense increases mirrored that of the third quarter.Consolidated operating margin improved for the quarter to 7.9% compared to 6.5% last year.On a year-to-date basis, consolidated operating margin improved from 7.6% last year to 9.5% in the current year. Jon Thompson, Chief Executive Officer and President, commented, “The third quarter is historically our weakest quarter and this year was no exception.However, our sales and earnings this quarter were higher than our sales and earnings in last year’s third quarter so we accomplished our goal.We are preparing for a solid fourth quarter, even though we will incur some one-time expenses associated with the closing of the Mid-Continent Leather Sales store.We are introducing numerous new products and believe they will contribute nicely to our sales.” Chief Financial Officer and Treasurer, Shannon Greene, added, “In addition to the $7.6 million dividend paid in July, we have invested in extra inventory during the quarter that has pulled our cash down significantly this quarter.We had the opportunity to make several special leather purchases during the quarter which will carry us through the first quarter of next year.While we would have preferred to make those purchases later in the fourth quarter, we do not always get to dictate the timing.Those purchases should take some pressure off gross margins as we of period SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid during the period Income taxes paid during the period, net of (refunds)
